Citation Nr: 1307783	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-27 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Propriety of the reduction in evaluation from 10 percent to 0 percent for service-connected bilateral hearing loss, effective from September 1, 2009.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to March 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reduced the evaluation assigned for the Veteran's service-connected bilateral hearing loss from 10 percent to 0 percent, effective from September 1, 2009.  In January 2010, the Veteran expressed disagreement with this determination, and the present appeal ensued.  

The Board observes that, during the pendency of this appeal, neither the Veteran nor his representative has expressed disagreement with the RO's inherent denial of his claim for an increased evaluation for service-connected bilateral hearing loss.  Accordingly, the issue on appeal concerns the propriety of the RO's rating reduction rather than a claim involving an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.")  

A hearing was held on April 4, 2012, by means of videoconferencing equipment with the Veteran in Nashville, Tennessee, before the undersigned, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In a January 2012 rating decision, the RO reopened the Veteran's previously denied claim to establish service connection for posttraumatic stress disorder (PTSD) and denied the claim on the merits.  Later that month, the Veteran expressed disagreement with the RO's denial of his claim, and the RO subsequently acknowledged receipt of the Veteran's written disagreement with this rating decision.  As will be further discussed below, the Veteran died in November 2012, and a statement of the case had not yet been issued to the Veteran at the time of his death or thereafter.  In light of these facts, and that there is not, to date, a request for substitution under 38 U.S.C.A. § 5121A of record, the Board need not remand this issue for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 


FINDING OF FACT

In February 2013, the Board received notice from the Social Security Administration that the Veteran died in November 2012. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim propriety of the reduction in evaluation from 10 percent to 0 percent for service-connected bilateral hearing loss, effective from September 1, 2009, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


